United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Staatsburg, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-453
Issued: September 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 29 2011 appellant, through his attorney, filed a timely appeal of a July 7,
2011 Office of Workers’ Compensation Programs’ (OWCP) merit decision granting a schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c)(1) and 501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than 10 percent impairment of his right upper
extremity for which he received a schedule award.
On appeal counsel argued that appellant should not be penalized due to OWCP’s delay in
issuing a timely decision prior to the adoption of the sixth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.2
1

5 U.S.C. § 8101 et seq.

2

A.M.A., Guides (6th ed. 2009).

FACTUAL HISTORY
On November 3, 2004 appellant filed an occupational disease claim alleging that on
October 15, 2004 he became aware of pain in his right shoulder, arm and neck. He first
attributed this condition to his employment on October 17, 2004 and implicated his duties of
repetitive motion involving large amounts of mail including bundles. On January 24, 2005
OWCP accepted appellant’s claim for affections of the shoulder region. Appellant underwent a
magnetic resonance imaging (MRI) scan of the right shoulder on February 11, 2005 which
demonstrated severe degenerative changes at the acromioclavicular joint, a subscapularis
intramuscular cyst, and partial tearing in the rotator interval and subluxation of the biceps
tendon. He underwent a right shoulder arthroscopy, subacromial decompression, distal clavicle
resection and open biceps tenodesis on March 23, 2005.
Appellant underwent an MRI scan of the thoracic spine on August 9, 2005 which
demonstrated moderately severe narrowing of the C5-6 and C6-7 disc spaces with large posterior
osteophytic ridges as a result of advanced cervical degenerative disc disease and severe
spondylosis at C5-6 and C6-7 with possible cord compression.
On April 7, 2006 Dr. Adam D. Soyer, an osteopath, reported that appellant had full active
elevation, 5-/5 strength in abduction and external rotation, negative impingement and intact
neurovascular examination with no pain. He opined that appellant had 25 percent loss of use of
his right upper extremity due to his cervical and thoracic degenerative disc disease. Appellant
requested a schedule award on August 28, 2006.
By decision dated November 3, 2006, OWCP found that appellant’s private-sector
employment fairly and reasonably represented his wage-earning capacity. It reduced his
compensation benefits based on his demonstrated earning capacity.
OWCP requested an additional medical report regarding appellant’s permanent
impairment on July 12, 2007. Dr. Soyer responded on November 13, 2007 and reported that
appellant had good muscle tone with elevation of 180 degrees, internal rotation of 80 degrees,
external rotation of 70 degrees and abduction of 120 degrees. He found that appellant had 5-/5
strength in all groups. Dr. Soyer indicated that appellant had active elevation to 180 degrees,
internal rotation to 80 degrees, external rotation to 70 degrees and abduction to 120 degrees. He
again opined that appellant had 25 percent loss of use of the right upper extremity due to surgical
management and cervical degenerative disc disease. Dr. Soyer stated that no further orthopedic
follow up was necessary. On November 13, 2007 he completed an OWCP form reporting range
of motion of 80 degrees of internal rotation, 70 degrees of external rotation, 180 degrees of
forward elevation, 45 degrees of backward elevation and 120 degrees of abduction. Dr. Soyer
stated that appellant reached maximum medical improvement on April 7, 2006 and
recommended an impairment rating of 25 percent.
An OWCP medical adviser reviewed the medical records on September 2, 2008 and
applying the fifth edition of the A.M.A., Guides3 found that appellant had four percent
impairment of his right upper extremity due to loss of range of motion including external rotation
3

A.M.A., Guides, (5th ed. 2001).

2

of 70 degrees, one percent impairment;4 and abduction of 120, three percent impairment.5 He
further found that appellant had 10 percent impairment due to a resection arthroplasty.6 The
medical adviser concluded that appellant had 14 percent impairment of the right upper extremity.
He noted that Dr. Soyer did not explain how he reached his impairment rating of 25 percent.
OWCP found that there was a conflict of medical opinion evidence between OWCP’s
medical adviser and Dr. Soyer and referred appellant to Dr. John Ioia, a Board-certified
orthopedic surgeon, to resolve the conflict. In a report dated January 20, 2009, Dr. Ioia, reported
appellant’s history of injury and medical history. He found 70 degrees of internal rotation, 90
degrees of external rotation, 160 degrees of forward flexion, 45 degrees of backward elevation
and 160 degrees of abduction. Dr. Ioia applied the fifth edition of the A.M.A., Guides and found
that appellant had 4 percent for loss of range of motion and 10 percent due to resection
arthroplasty. A new OWCP medical adviser reviewed the medical evidence on March 27, 2009
and agreed with Dr. Ioia’s impairment rating.
On October 30, 2009 OWCP requested that Dr. Ioia review appellant’s impairment under
the sixth edition of the A.M.A., Guides.7 Dr. Ioia did not respond and OWCP referred appellant
for a second opinion evaluation with Dr. Edwin Mohler, a Board-certified orthopedic surgeon.
On October 1, 2010 OWCP suspended appellant’s compensation benefits for failing to appear for
the scheduled examination. In a report dated October 22, 2010, Dr. Mohler provided appellant’s
history of injury and medical history. He found 165 degrees of shoulder flexion, 150 degrees of
abduction, 45 degrees of internal rotation, 90 degrees of external rotation, 45 degrees of
extension and 30 degrees of adduction. Dr. Mohler found that appellant reached maximum
medical improvement on April 7, 2006. He applied the sixth edition of the A.M.A., Guides,
specifically the Shoulder Regional Grid8 and found that a distal clavicle resection has a class 1,
default C impairment of 10 percent.9 Dr. Mohler used a grade modifier of 1 for functional
history,10 finding with a QuickDASH11 score of 23. He found a physical examination modifier
grade 112 as range of motion was within 1 to 90 percent of normal compared to his uninjured left
shoulder, as well as slight instability or subluxability of the shoulder.13 Dr. Mohler employed
4

A.M.A., Guides 479.

5

Id. at 477, Table 16-43.

6

Id. at 506.

7

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, OWCP should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
8

A.M.A., Guides 401, Table 15-5.

9

Id. at 403.

10

Id. at 406, Table 15-7.

11

Id. at 485, Table 15-39.

12

Id. at 475, Table 15-34.

13

Id. at 408, Table 15-8.

3

clinical studies grade modifier 1 based on clinical studies that confirmed appellant’s diagnosis.14
He applied mathematical formula and found that appellant remained at a default grade C or 10
percent impairment Dr. Mohler noted that he considered appellant’s range of motion in reaching
his physical examination modifier and that no additional impairment rating for loss of range of
motion was appropriate. An OWCP medical examiner considered the medical evidence on
December 1, 2010 and approved Dr. Mohler’s methodology and rating.
By decision dated July 7, 2011, OWCP granted appellant a schedule award for 10 percent
impairment of his right upper extremity.
LEGAL PRECEDENT
The schedule award provision of FECA15 and its implementing regulations16 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment for
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage loss of a member shall be determined. The method
used in making such determination is a matter which rests in the discretion of OWCP. For
consistent results and to ensure equal justice, the Board has authorized the use of a single set of
tables so that there may be uniform standards applicable to all claimants. OWCP evaluates the
degree of permanent impairment according to the standards set forth in the specified edition of
the A.M.A., Guides.17
In addressing upper extremity impairments, the sixth edition requires identification of the
impairment class for the diagnosed condition (CDX), which is then adjusted by grade modifiers
based on Functional History (GMFH), Physical Examination (GMPE) and Clinical Studies
(GMCS). The net adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).18
ANALYSIS
The Board finds that the medical evidence does not establish that appellant has more than
10 percent impairment of his right upper extremity for which he has received a schedule award.
Dr. Soyer, appellant’s treating physician, originally opined on April 7, 2006 that he had a 25
percent impairment of the upper right extremity according to the A.M.A., Guides, fifth edition.
Dr. Mohler evaluated appellant’s permanent impairment under the appropriate sixth edition of
the A.M.A., Guides and followed the protocol set forth in that edition. He identified the

14

Id. at 410, Table 15-9.

15

5 U.S.C. §§ 8101-8193, 8107.

16

20 C.F.R. § 10.404.

17

For new decisions issued after May 1, 2009, OWCP began using the sixth edition of the A.M.A., Guides.
A.M.A., Guides (6th ed. 2009); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent
Disability Claims, Chapter 2.808.6a (January 2010); Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule
Awards, Chapter 3.700, Exhibit 1 (January 2010).
18

A.M.A., Guides 411.

4

appropriate diagnosis, distal clavicle resection19 and explained how he reached the grade
modifiers of 1 for functional history, physical examination and clinical studies.20 Dr. Mohler
noted that appellant’s QuickDASH score of 23 placed him in grade modifier 1 for functional
history,21 found that based on his observed findings including range of motion that appellant had
grade modifier 1 for physical examination22 and noted that appellant’s clinical studies including
MRI scan confirmed his diagnoses.23 He properly applied the above-described formula to
explain why the class 1 default value C of 10 was appropriate for appellant. The Board notes
that (1-1) + (1-1) + (1-1) = 0 and the A.M.A., Guides state, “If all of the grade modifier numbers
are the same as the impairment class number, the net adjustment will be 0 and the default value
(C) will be the impairment rating value for that diagnosis.”24 The medical adviser reviewed
Dr. Mohler’s report and agreed with his impairment rating. As there is no medical evidence in
the record applying the appropriate edition of the A.M.A., Guides and reaching more than 10
percent impairment, the Board finds that Dr. Mohler’s report is entitled to the weight of the
medical evidence.
On appeal counsel argued that the fifth edition of the A.M.A., Guides should be
applicable in this case. In Harry D. Butler,25 the Board noted that Congress delegated authority
to the Director regarding the specific methods by which permanent impairment is to be rated.
Pursuant to this authority, the Director adopted the A.M.A., Guides as a uniform standard
applicable to all claimants and the Board has concurred in the adoption.26 On March 15, 2009
the Director exercised authority to advise that as of May 1, 2009 all schedule award decisions of
OWCP should reflect use of the sixth edition of the A.M.A., Guides.27 The applicable date of the
sixth edition is as of the schedule award decision reached. It is not determined by either the date
of maximum medical improvement or when the claim for such award was filed. As OWCP
issued the decision in this case on July 7, 2011, application of the sixth edition of the A.M.A.,
Guides was appropriate.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
19

Id. at 403, Table 15-5.

20

Id. at 406-12.

21

Id. at 406, Table 15-7.

22

Id. at 408, Table 15-8.

23

Id. at 410, Table 15-9.

24

Id. at 409.

25

43 ECAB 859 (1992).

26

Id. at 866.

27

FECA Bulletin No. 09-03 (issued March 15, 2009). The FECA Bulletin was incorporated in the Federal
(FECA) Procedure Manual, Part 2 -- Claims, Schedule Award & Permanent Disability Claims, Chapter 2.808.6(a)
(January 2010).

5

CONCLUSION
The Board finds that appellant has no more than 10 percent impairment of his right upper
extremity for which he received a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the July 7, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

